MEMORANDUM OPINION
PER CURIAM.
Plaintiff, Arzolia Goines, appeals from the judgment rendered by the district court in favor of defendants, Republic Tobacco, L.P. and Top Tobacco, L.P. In his lawsuit, plaintiff alleged that he was injured when he used defendants’ tobacco products.
Having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in granting judgment to defendants.
*242Because the reasoning which supports judgment for defendants has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Opinion and Orders filed on May 5,1998 and its Order filed on December 28,1999.